NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

T. MATTHEW PHILLIPS; ALI                        No. 21-16030
SHAHROKHI,
                                                D.C. No. 2:21-cv-00483-APG-NJK
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

VINCENT OCHOA, Clark County District
Court Judge, Family Division; MATHEW
HARTER, Clark County District Court
Judge, Family Division; C AARON FORD,
Nevada Attorney General,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Andrew P. Gordon, District Judge, Presiding

                           Submitted August 17, 2022**

Before:      S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

      T. Matthew Philips and Ali Shahrokhi appeal from the district court’s

judgment dismissing their 42 U.S.C. § 1983 action alleging constitutional claims


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
related to a family court proceeding. We have jurisdiction under 28 U.S.C. § 1291.

We review de novo the application of abstention under Younger v. Harris, 401

U.S. 37 (1971). ReadyLink Healthcare, Inc. v. State Comp. Ins. Fund, 754 F.3d

754, 758 (9th Cir. 2014). We may affirm on any basis supported by the record.

Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      The district court did not err by dismissing plaintiffs’ action because, due to

the Nevada Supreme Court’s recent decisions to affirm plaintiffs’ custody orders in

which plaintiffs raised the same constitutional issues brought in this action,

plaintiffs’ claims are barred by issue preclusion. See Cook v. Harding, 879 F.3d

1035, 1040 (9th Cir. 2018) (acknowledging that Younger abstention has been

limited in civil cases but affirming dismissal on the basis of issue preclusion);

Alcantara ex rel. Alcantara v. Wal-Mart Stores, Inc., 321 P.3d 912, 916 (Nev.

2014) (elements of issue preclusion under Nevada state law).

      All pending motions and requests are denied.

      AFFIRMED.




                                          2                                      21-16030